DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pod stabs” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both a “wellhead” and “blind shear rams”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 21 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0187506 A1 (Bhadbhade).
As concerns claim 19, Bhadbhade discloses a control system for controlling disconnection of a riser system that extends between a vessel 10 and a subsea location that comprises a wellbore (figure 1), the riser system 66 accommodating a string 22, wherein the control system is configured to: - determine a critical condition of the riser system or the vessel (see 0031-0032, may include inclination, orientation, bending, etc.); and - disconnect the riser system in dependence of the determination see 0046, riser system (tubular 22) is disconnected via the ESD sequence, and may include shutting in the well 32, see 0048 and 610).
	As concerns claim 21, Bhadbhade discloses the control system according to claim 19 wherein the control system is configured to directly control, or indirectly control via a further controller, a latching mechanism 24 comprised in a lower marine riser package (LMRP) or completion riser, and the control system is configured to disconnect the riser system by switching the latching mechanism into an unlatched configuration from a latched configuration (see at least 0023).
	As concerns claim 32, Bhadbhade discloses a method of controlling disconnection of a riser system 66 that extends between a vessel 10 and a subsea location that comprises a wellbore 32, the riser system accommodating a string 22, wherein the method comprising determining a critical condition of the riser system or the vessel and disconnecting the riser system in dependence of the determination prior to cutting the string and sealing the well bore (0046).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhadbhade in view of US 2004/0099420 A1 (Kotria et al.).
As concerns claim 20, Bhadbhade discloses the control system according to claim 19 but lacks to expressly disclose wherein the sequence of operation comprises successively disconnecting the riser 0028). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to disconnect the riser system in the claimed sequence to effectively contain the well as well as facilitating re-entry of the wellhead by retrieving the severed portion of the tubing contained in the BOP assembly.
As concerns claims 22-23, Kotria et al. discloses closing the shearing blind rams 52, it would certainly be obvious to utilize any of the well-known types of BOP rams that may be present for use in the disconnection process.
As concerns claim 24, Bhadbhade discloses the control system according to claim 21 wherein the latching mechanism comprises selectively retractable and extendable pod stabs, the disconnection of the riser system comprises 4 Preliminary AmendmentAttorney Docket No.: 708041retracting the pod stabs (the disclosed hydraulic piston, which would be retractable and extendable, will be considered as equivalent absent any description of the “pod stabs”, and the control system is configured to automatically initiate cutting the string triggered by the pod stabs being retracted.
Claims 31, 33 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhadbhade and Kotria et al., and US 2012/0217015 (Zediker et al.).
As concerns claim 31, Bhadbhade discloses a system comprising a lower blow out preventer (BOP) stack and a control system for controlling disconnection of a riser system 66 that extends between a vessel and a subsea location that comprises a wellbore 32, the riser system accommodating a string 22, wherein the control system is configured to: - determine a critical condition of the riser system or the vessel (see 0031-0032, may include inclination, orientation, bending, etc.); and - disconnect the riser 0046, and figure 6); wherein the lower blow out preventer (BOP) stack is configured to selectively couple with a lower marine riser package (LRP) (figure 2), but lacks to expressly disclose the control system being configured to automatically trigger the operation of the at least one shear ram to cut a string in the event of the lower marine riser package (LRP) disconnecting from the lower blow out preventer (BOP) stack; nevertheless Kotria et al. discloses a system comprising a lower blow out preventer (BOP) stack and a control system for controlling disconnection of a riser system, the control system being configured to automatically trigger the operation of the at least one shear ram to cut a string in the event of the lower marine riser package (LRP) disconnecting from the lower blow out preventer (BOP) stack (0028). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the shear ram to cut the string in the event of the disconnection or drive off of the rig to contain the well pressure and prevent any blowout of the well, as well as facilitating re-entry of the well by removing the portion of the tubing that remains in the preventer above the ram. The combination lacks to expressly disclose the lower blow out preventer (BOP) stack comprising at least at least one casing shear ram (CSR), nevertheless Zediker et al. discloses a riser disconnect system and method having a BOP package, and additionally discloses that a BOP stack “typically” has ram preventers, including shear rams, blind rams, blind-shear rams casing shear rams, variable rams, among others (0014). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to utilize any of the conventional and well-known ram preventers to facilitate disconnection of the riser system, in view of the disclosure of Zediker et al.
As concerns claim 33, the combination discloses the method according to claim 32 comprising operating a lower blow out preventer (BOP) stack that is configured to selectively couple with a lower marine riser package (LRP) (see Kotria et al., figure 2), and the lower blow out preventer (BOP) stack 0028). Zediker et al. at 0014 describes a “typical” ram preventer including a casing shear ram (CSR), thus it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to utilize any of the conventional ram preventers that may be present in the BOP stack to obtain the predictable result of severing the string.
As concerns claim 36, Bhadbhade discloses a computer program product configured such that, when implemented on a control system or processing device causes the control system or processing device to implement claim 32 (see 0052).
As concerns claim 37, Bhadbhade discloses a computer program product configured such that, when implemented on a control system or processing device causes the control system or processing device to implement claim 33 (0052).
Claims 25-26 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhadbhade, as modified, in view of US 5,978,739 (Stockton).
As concerns claim 25, Bhadbhade discloses the control system according to claim 19 for controlling disconnection of a riser system supported by a vessel, but lacks to expressly disclose wherein the control system is further configured to determine a position of the vessel and a control enabling event, the control enabling event including a blackout or other power failure event of the vessel, and to determine if a disconnect condition has been met based on the determined position of the vessel and the determination of the control enabling event, the meeting of the disconnect condition indicating that the riser system should be disconnected; nevertheless Stockton discloses a disconnect information and monitoring system configured to determine a position of the vessel and a control enabling event (see at least the Abstract, the system has a GPS monitor, as well as an angle monitor, slip joint monitor, etc.), 2:10+, heavy weather, equipment failure, operator error), and to determine if a disconnect condition has been met based on the determined position of the vessel and the determination of the control enabling event, the meeting of the disconnect condition indicating that the riser system should be disconnected (3:30+). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include determining if a disconnect condition has been met based on vessel position and other riser parameters to obtain the predictable result of correcting the event prior to disconnection, or to prevent damage to the riser and equipment.
As concerns claim 26, Stockton discloses the control system according to claim 25, wherein the control system is configured to monitor the position of the vessel over time and/or determine a rate, rate of change and/or direction of movement or drift of the vessel (these would all be conventional functions of a GPS system).
As concerns claim 34, Stockton discloses the method according to claim 32 and further comprising - determining a position of the vessel and/or a control enabling event, such as a blackout or other power failure event of the vessel (2:10+); and - determining if a disconnect condition has been met based on the determined position of the vessel and/or the determination of the control enabling event, - the meeting of the disconnect condition indicating that the riser system should be disconnected (3:30+).
As concerns claim 35, Stockton discloses the method according to claim 33 and further comprising - determining a position of the vessel and/or a control enabling event, including a blackout or other power failure event of the vessel (2:10+); and - determining if a disconnect condition has been met based on the determined position of the vessel and/or the determination of the control enabling event, - the meeting of the disconnect condition indicating that the riser system should be disconnected (3:30+).
0052).
Allowable Subject Matter
	Claims 27-30 are objected to as depending from a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. International Publication Number WO 2019/048013 A1 (Pedersen) discloses a control system for maintaining a drilling rig within safety parameters that uses vessel positioning sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/              Primary Examiner, Art Unit 3679